MEMORANDUM **
Jorge Huerta-Avalos appeals from the 57-month prison term imposed upon re-sentencing following his guilty-plea conviction for being a deported alien found in the United States in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Appellant contends his sentence is unreasonable because it is greater than necessary under 18 U.S.C. § 3553(a) and because it results in an unwarranted sentence disparity among similarly-situated defendants under § 3553(a)(6). We conclude that appellant’s sentence is not unreasonable. See United States v. Plouffe, 445 F.3d 1126, 1131-32 (9th Cir.), cert. denied, — U.S. -, 126 S.Ct. 2314, 164 L.Ed.2d 832 (2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.